Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim limitations “each of the plurality of second antenna units includes at least one insulating layer formed in the first region between the first dielectric substrate and the patch electrode, and each of the plurality of first antenna units does not include an insulating layer in the first region and between the first dielectric substrate and the patch electrode” in Claim 6, “each of the plurality of second antenna units includes at least one insulating layer formed in the first region between the second dielectric substrate and the slot electrode, and each of the plurality of first antenna units does not include an insulating layer in the first region and between the second dielectric substrate and the slot electrode” in Claim 8, “a thickness of the second dielectric substrate in the first region of the plurality of second antenna units is greater than a thickness of the second dielectric substrate in the first region of the plurality of first antenna units” in Claim 11, “the second dielectric substrate includes a plurality of recessed portions overlapping the first region of the plurality of second antenna units when viewed from a normal direction of the second antenna units when viewed from a normal direction of the first dielectric substrate,  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	 
Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 recites the limitation "the at least one fourth insulating layer".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets the limitation as each of the plurality of second antenna units includes at least one fourth insulating layer and the slot electrode, and a sum of thicknesses of the at least one fourth insulating layer is greater than a sum of thicknesses of the at least one third insulating layer.

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 13 and 15-17 rejected under 35 U.S.C. 103 as being unpatentable over Orui (U.S. Patent Pub. No. 2018/0138594), in view of Kirino (U.S. Patent Pub. No. 2017/0187124).
	Regarding Claim 1
	FIG. 1 of Orui discloses a scanning antenna comprising: a plurality of antenna units (U) arranged in the scanning antenna; a TFT substrate including a first dielectric substrate (1);  a slot substrate (201) including a second dielectric substrate (51), and a 
Orui fails to disclose “a distance between the patch electrode and the slot electrode in the first region of the plurality of second antenna units is smaller than a distance between the patch electrode and the slot electrode in the first region of the plurality of first antenna units”.
	FIG. 2D of Kirino discloses a similar scanning antenna, wherein a distance between the patch electrode (122) and the slot electrode (110) in the first region of the plurality of second antenna units is smaller than a distance between the patch electrode and the slot electrode in the first region of the plurality of first antenna units. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Kirino. The ordinary artisan would have been motivated to modify Orui in the above manner for the 
	
	Regarding Claim 2
	Modified Orui discloses a thickness of the liquid crystal layer in the plurality of second antenna units is greater than a thickness of the liquid crystal layer of the plurality of first antenna units.
	
	Regarding Claim 3
	FIG. 2D of Kirino discloses a thickness of the patch electrode in the plurality of second antenna units is greater than a thickness of the patch electrode of the plurality of first antenna units.
	
	Regarding Claim 4
	FIG. 2D of Kirino discloses a thickness of the slot electrode in the first region of the plurality of second antenna units is greater than a thickness of the slot electrode in the first region of the plurality of first antenna units.
	
	Regarding Claim 13
	FIG. 7 of Orui discloses each of the plurality of antenna units includes a columnar spacer (73), and a height of the columnar spacer of the plurality of first antenna units is approximately equal to a height of the columnar spacer of the plurality of second antenna units

	Regarding Claim 15
	FIG. 3 of Orui discloses the TFT substrate includes a gate metal layer supported by the first dielectric substrate and including a gate electrode (3) of the TFT, a source metal layer supported by the first dielectric substrate and including a source electrode (6S) of the TFT, a semiconductor layer (5) of the TFT, supported by the first dielectric substrate, a gate insulating layer (4) formed between the gate metal layer and the semiconductor layer, an interlayer insulating layer (11) formed on the TFT, and each of the gate insulating layer and/or the interlayer insulating layer includes a plurality of openings or a plurality of recessed portions overlapping with the patch electrode of each of the plurality of first antenna units when viewed from the normal direction of the first dielectric substrate.

	Regarding Claim 16
	FIG. 3 of Orui discloses a TFT substrate; and a plurality of antenna unit regions (FIG. 1) arranged on the dielectric substrate (1), wherein each of the plurality of antenna unit regions includes a TFT supported by the dielectric substrate, and a patch electrode (15) electrically connected to a drain (7D) of the TFT, the plurality of antenna unit regions include a plurality of first antenna unit regions and a plurality of second antenna unit regions.
 	Orui fails to disclose “a height of the patch electrode of the plurality of second antenna unit regions is greater than a height of the patch electrode of the plurality of second antenna unit regions”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Kirino. The ordinary artisan would have been motivated to modify Orui in the above manner for the purpose of allowing a plurality of antenna elements to perform proper radiation (Para. 32 of Kirino).
		
	Regarding Claim 17
	FIG. 2D of Kirino discloses a thickness of the patch electrode of the plurality of second antenna unit regions is greater than a thickness of the patch electrode of the plurality of the first antenna unit regions.

Claims 1, 5-7, 9, 14, 16 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Orui (U.S. Patent Pub. No. 2018/0138594), in view of Margomenos (U.S. Patent Pub. No. 2009/0251356). 
	Regarding Claim 1
	FIG. 1 of Orui discloses a scanning antenna comprising: a plurality of antenna units (U) arranged in the scanning antenna; a TFT substrate including a first dielectric substrate (1);  a slot substrate (201) including a second dielectric substrate (51), and a slot electrode (55) supported by a first main surface of the second dielectric substrate; a liquid crystal layer (LC) provided between the TFT substrate and the slot substrate; and 
Orui fails to disclose “a distance between the patch electrode and the slot electrode in the first region of the plurality of second antenna units is smaller than a distance between the patch electrode and the slot electrode in the first region of the plurality of first antenna units”.
	FIG. 4 of Margomenos discloses a similar scanning antenna, wherein a distance between the patch electrode (122) and the slot electrode (120) in the first region of the plurality of second antenna units is smaller than a distance between the patch electrode (121) and the slot electrode in the first region of the plurality of first antenna units. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Margomenos. The ordinary artisan would have been motivated to modify Orui in the above manner for the purpose of forming a dual-band antenna (Para. 8 of Margomenos).

	Regarding Claim 5
	FIG. 4 of Margomenos discloses each of the plurality of first antenna units includes at least one first insulating layer (107) formed in the first region between the first dielectric substrate (109) and the patch electrode, each of the plurality of second antenna units includes at least one second insulating layer (116) formed in the first region between the first dielectric substrate and the patch electrode, and a sum of thickness of the at least one second insulating layer is greater than a sum of thickness of the at least one first insulating layer.

	Regarding Claim 6
	FIG. 7 of Margomenos discloses each of the plurality of second antenna units includes at least one insulating layer (107) formed in the first region between the first dielectric substrate (109) and the patch electrode (121), and each of the plurality of first antenna units does not include an insulating layer in the first region and between the first dielectric substrate and the patch electrode (122).

	Regarding Claim 7
	FIG. 4 of Margomenos discloses each of plurality of first antenna units includes at least one third insulating layer (108) formed in the first region between the second dielectric substrate (109) and the slot electrode (120), each of the plurality of second antenna units includes at least one fourth insulating layer (116) and the slot electrode, 

	Regarding Claim 9
	FIG. 4 of Margomenos discloses each of the plurality of first antenna units includes at least one first conductive layer (111) formed in the first region between the first dielectric substrate and the patch electrode, each of the plurality of second antenna units includes at least one second conductive layer (113) formed in the first region between the first dielectric substrate and the patch electrode, and a sum of thickness of the at least one second conductive layer is greater than a sum of thicknesses of the at least one first conductive layer.
	
	Regarding Claim 14
	FIG. 3 of Orui discloses the TFT substrate includes a gate metal layer supported by the first dielectric substrate and including a gate electrode (3) of the TFT, a source metal layer supported by the first dielectric substrate and including a source electrode (6S) of the TFT, a semiconductor layer (5) of the TFT, supported by the first dielectric substrate, a gate insulating layer (4) formed between the gate metal layer and the semiconductor layer, an interlayer insulating layer (11) formed on the TFT, and an additional insulating layer (17) formed on the first dielectric substrate and the patch electrode (15). FIG. 4 of Margomenos discloses each of the plurality of second antenna units includes the additional insulating layer (116) in at least the first region, and each of the plurality of first antenna units (121) does not include the additional insulating layer.

	Regarding Claim 16
	FIG. 3 of Orui discloses a TFT substrate; and a plurality of antenna unit regions (FIG. 1) arranged on the dielectric substrate (1), wherein each of the plurality of antenna unit regions includes a TFT supported by the dielectric substrate, and a patch electrode (15) electrically connected to a drain (7D) of the TFT, the plurality of antenna unit regions include a plurality of first antenna unit regions and a plurality of second antenna unit regions.
 	Orui fails to disclose “a height of the patch electrode of the plurality of second antenna unit regions is greater than a height of the patch electrode of the plurality of second antenna unit regions”.
	FIG. 4 of Margomenos discloses a similar scanning antenna, wherein a height of the patch electrode (121) of the plurality of second antenna unit regions is greater than a height of the patch electrode (122) of the plurality of second antenna unit regions.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Margomenos. The ordinary artisan would have been motivated to modify Orui in the above manner for the purpose of forming a dual-band antenna (Para. 8 of Margomenos).
	
	Regarding Claim 18
	FIG. 4 of Margomenos discloses each of the plurality of antenna unit regions includes a second region including two mutually opposing sides of the patch electrode when viewed from a normal direction of the dielectric substrate, each of the plurality of 
	
	Regarding Claim 19
	FIG. 4 of Orui discloses each of the plurality of antenna unit regions includes a second region including two mutually opposing sides of the patch electrode when viewed from a normal direction of the dielectric substrate, each of the plurality of second antenna unit regions (15) includes at least one insulating layer (11) formed in the second region between the dielectric substrate and the patch electrode, and each of the plurality of first antenna unit regions (15p) does not include an insulating layer in the second region and between the dielectric substrate and the patch electrode.
	
	Regarding Claim 20
	FIG. 4 of Margomenos discloses each of the plurality of antenna unit regions includes a second region including two mutually opposing sides of the patch electrode when viewed from a normal direction of the dielectric substrate, each of the plurality of first antenna unit regions includes at least one first conductive layer formed in the second region between the dielectric substrate and the patch electrode, each of the plurality of second antenna unit regions includes at least one second conductive layer .

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Orui and Kirino, in view of Kirino’744 (U.S. Patent Pub. No. 2009/0278744).
	Regarding Claim 8
	Orui as modified by Kirino discloses Claim 1. 
Orui as modified by Kirino fails to disclose “each of the plurality of second antenna units includes at least one insulating layer formed in the first region between the second dielectric substrate and the slot electrode, and each of the plurality of first antenna units does not include an insulating layer in the first region and between the second dielectric substrate and the slot electrode”.
	FIG. 14 of Kirino’744 discloses a similar scanning antenna, wherein each of the plurality of second antenna units (131) includes at least one insulating layer (133) formed in the first region between the second dielectric substrate (130) and the slot electrode (134), and each of the plurality of first antenna units (135) does not include an insulating layer in the first region and between the second dielectric substrate and the slot electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Kirino’744. The ordinary artisan would have been motivated to modify Orui in the above manner for the purpose of forming phased array antenna (Para. 14 of Kirino’744).

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Orui and Kirino, in view of Tiezzi (U.S. Patent Pub. No. 2010/0060535).
	Regarding Claim 10
	Orui as modified by Kirino discloses Claim 1. 
Orui as modified by Kirino fails to disclose “each of the plurality of second antenna units includes at least one conductive layer formed in the first region between the first dielectric substrate and the patch electrode, and each of the plurality of first antenna units does not include a conductive layer in the first region and between the first dielectric substrate and the patch electrode”.
	FIG. 6 of Tiezzi discloses a similar scanning antenna, wherein each of the plurality of second antenna units includes at least one conductive layer (12) formed in the first region between the first dielectric substrate (L23) and the patch electrode (2), and each of the plurality of first antenna units does not include a conductive layer in the first region and between the first dielectric substrate and the patch electrode. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Tiezzi. The ordinary artisan would have been motivated to modify Orui in the above manner for the purpose of forming multi-system antenna with improved efficiency (Para. 14 of Tiezzi).

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Orui and Kirino, in view of Ngai (U.S. Patent Pub. No. 2003/0164797).
	Regarding Claim 11

Orui as modified by Kirino fails to disclose “a thickness of the second dielectric substrate in the first region of the plurality of second antenna units is greater than a thickness of the second dielectric substrate in the first region of the plurality of first antenna units”.
	FIG. 4 of Ngai discloses a similar scanning antenna, wherein a thickness of the second dielectric substrate (107) in the first region of the plurality of second antenna units (102) is greater than a thickness of the second dielectric substrate in the first region of the plurality of first antenna units (104). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Orui, as taught by Ngai. The ordinary artisan would have been motivated to modify Orui in the above manner for the purpose of providing multi-band antenna (Para. 9 of Ngai).
	
	Regarding Claim 12
	FIG. 4 of Ngai discloses the second dielectric substrate includes a plurality of recessed portions overlapping the first region of the plurality of second antenna units when viewed from a normal direction of the second antenna units when viewed from a normal direction of the first dielectric substrate, formed on the first main surface of the second dielectric substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892